         Case 3:19-cv-00160-ANB Document 16 Filed 09/29/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



WARREN C. TIPTON,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
              v.                                   )   Civil Action No. 19-160-J
                                                   )
ANDREW SAUL,                                       )
Commissioner of Social Security,                   )
                                                   )
                    Defendant.                     )



                                           ORDER


              AND NOW, this 29th day of September, 2020, upon consideration of the parties’

cross-motions for summary judgment, the Court, upon review of the Commissioner of Social

Security’s final decision denying Plaintiff’s claim for disability insurance benefits under

Subchapter II of the Social Security Act, 42 U.S.C. § 401 et seq., and granting Plaintiff’s claim

for supplemental security income benefits under Subchapter XVI of the Social Security Act, 42

U.S.C. § 1381 et seq., as of February 2, 2017, finds that the Commissioner’s findings are

supported by substantial evidence and, accordingly, affirms. See 42 U.S.C. § 405(g); Jesurum v.

Secretary of U.S. Department of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992), cert. denied sub nom., 507 U.S. 924

(1993); Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988). See also Berry v. Sullivan, 738 F.

Supp. 942, 944 (W.D. Pa. 1990) (if supported by substantial evidence, the Commissioner’s

decision must be affirmed, as a federal court may neither reweigh the evidence, nor reverse,




                                               1
          Case 3:19-cv-00160-ANB Document 16 Filed 09/29/20 Page 2 of 3




merely because it would have decided the claim differently) (citing Cotter v. Harris, 642 F.2d

700, 705 (3d Cir. 1981)).1



1
         The Administrative Law Judge (“ALJ”) found Plaintiff to be disabled under the
Social Security Act beginning on February 2, 2017. (R. 36). Plaintiff, however, argues
that the ALJ erred in not also finding him to be disabled before that date. Plaintiff raises
a number of arguments, primarily that the ALJ failed to account for all of his work
restrictions in formulating his residual functional capacity (“RFC”). The Court finds no
merit to these contentions and instead finds that substantial evidence supports the ALJ’s
findings regarding Plaintiff’s RFC and her ultimate determination that Plaintiff was not
disabled prior to February 2, 2017.

        Plaintiff is essentially asking the Court to adopt his own analysis as to how the
ALJ should have analyzed the relevant evidence. However, if supported by substantial
evidence, the Commissioner’s decision must be affirmed, as a federal court may neither
reweigh the evidence, nor reverse, merely because it would have decided the claim
differently. See Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986);
Berry, 738 F. Supp. at 944 (citing Cotter, 642 F.2d at 705). Moreover, “[t]he presence of
evidence in the record that supports a contrary conclusion does not undermine the
[ALJ’s] decision so long as the record provides substantial support for that decision.”
Malloy v. Comm’r of Soc. Sec., 306 Fed. Appx. 761, 764 (3d Cir. 2009). All of
Plaintiff’s arguments ultimately call on the Court to reweigh the evidence. The Court
declines to do so and finds, instead, that the ALJ’s findings are supported by substantial
evidence.

        For instance, Plaintiff argues that the ALJ erred in failing to include his need for a
cane in the RFC. However, while the record certainly contains some evidence that
Plaintiff needs (or at least uses) a cane, including the statements from consultative
examiner Scott Recker, M.D. (R. 918-30), there is also evidence that he does not
medically require a cane, including the fact that one has never been prescribed for him.
The ALJ acknowledged and weighed all of this evidence; the Court cannot disturb her
determination without reweighing the evidence. Similarly, Plaintiff argues that the
record contains evidence contrary to the ALJ’s findings as to his subjective testimony.
However, as a general matter, when an ALJ has articulated reasons supporting a
credibility determination, that determination is afforded significant deference. See
Horodenski v. Comm’r of Soc. Sec., 215 Fed. Appx. 183, 189-90 (3d Cir. 2007); Reefer
v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003). Here, the Court finds that there was
sufficient evidence to support the ALJ’s findings regarding the veracity of Plaintiff’s
subjective complaints. Again, merely because Plaintiff has a different interpretation of
the record does not warrant a remand.

        Plaintiff also argues that the ALJ’s consideration of his obesity was insufficient.
However, the Court notes that the ALJ did expressly consider Plaintiff’s obesity, finding
that Plaintiff did not have any specific complaints related to his weight. Therefore, she
                                                  2
         Case 3:19-cv-00160-ANB Document 16 Filed 09/29/20 Page 3 of 3




               Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment (document No. 12) is DENIED and that Defendant’s Motion for Summary Judgment

(document No. 14) is GRANTED.



                                                     s/Alan N. Bloch
                                                     United States District Judge




ecf:           Counsel of record




considered Plaintiff’s obesity in relation to his musculoskeletal, respiratory, and
cardiovascular body systems. (R. 28). Indeed, she specifically explained how she
factored Plaintiff’s weight in determining the RFC. (R. 32). However, even if the ALJ
had not expressly considered the issue, Plaintiff offers no suggestion as to what
functional limitations should have been included in his RFC to account for his obesity
that are not already there. As such, he offers no more than the type of generalized
speculation that his weight could have had an impact rejected by the Third Circuit Court
of Appeals in Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005). Therefore, the
Court finds that remand is not warranted on this issue.

        The ALJ thoroughly discussed the objective medical evidence, Plaintiff’s course
of treatment, and his activities of daily living in determining Plaintiff’s RFC both before
and after February 2, 2017. All of this constitutes substantial evidence in support of the
ALJ’s findings, especially in light of the United States Supreme Court’s recent reminder
that the threshold for meeting the substantial evidence standard “is not high.” Biestek v.
Berryhill, 139 S. Ct. 1148, 1154 (2019). This is particularly true in a case like this where
the ALJ ultimately did find that Plaintiff’s conditions escalated to the level of disability.

              Accordingly, for all of the reasons set forth herein, the Court finds that substantial
evidence supports the ALJ’s decision and therefore affirms.
                                                 3
